Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 41, which depends indirectly from claim 34, allows for R6 to be F or C1-6 alkyl.  Claim 34, by contrast, excludes the option for R6 to be F or C1-6 alkyl.  As claim 34 excludes the option for R6 to be F or C1-6 alkyl, it’s unclear how claim 41 limits the scope of claim 34.  Further, claim 41 which depends indirectly from claim 36, allows for R6 to be Cl, Br, or I.  Claim 36, by contrast, excludes the option for R6 to be Cl, Br, or I.  As claim 36 excludes the option for R6 to be Cl, Br, or I, it’s unclear how claim 41 limits the scope of claim 36.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 41 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2011090977 to Allen.  Allen discloses the following compound: 

    PNG
    media_image1.png
    213
    286
    media_image1.png
    Greyscale

(abstract; Scheme 1; Figure 3).  This corresponds to the compound of claim 41 where c is 2+; Y1 Y2, Y3, Y4, Y5, and Y6 are each O; R1, R2, R3, R4, R5, and R7 are each hydrogen; and R6 is F.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 34 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over WO 2011090977 to Allen.  Allen discloses the following compound: 

    PNG
    media_image1.png
    213
    286
    media_image1.png
    Greyscale

(abstract; Scheme 1; Figure 3).  This corresponds to instant formula (VIII) where c is 2+; Y1 Y2, Y3, Y4, Y5, and Y6 are each O; R1, R2, R3, R4, R5, and R7 are each hydrogen; except that in the above structure R6 is a fluorine atom, whereas in the instant structure, R6 is chosen from a group that doesn’t include a fluoride atom.   The compounds of Allen have utility as MRI contrast agents (claim 7).
Allen fails to teach an embodiment of the above compounds where R6 falls under the scope of the present claims. 
It would have been further obvious to one of ordinary skill in the art at the time the instant invention was made, in the course of optimizing the compounds of Allen for MRI contrast agents, to substitute the fluorine atom in the second above structure for Cl, Br, or I (R6 = Cl, Br, or I).  The rationale for this is that fluorine is a halogen, and the artisan, in seeking to optimize the compounds of Allen for use as MRI contrast agents, would understand that substituting the fluorine atom for another halogen atom, that is, for Cl, Br, or I, would produce a structurally similar compound that is sufficiently close in structure similarity that the expectation would be that it would possess similar properties and similar utilities.  Substituting the fluorine atom in the structure of Allen for Cl, Br, or I would produce a compound with utility as an MRI contrast agent.  

Claims 34 and 36-42 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over WO 2011090977 to Allen.  Allen discloses compounds that have utility as MRI contrast agents (abstract; claim 7).  Allen discloses the following compound:


    PNG
    media_image2.png
    213
    269
    media_image2.png
    Greyscale

(Scheme 1; Figure 3).  This corresponds to instant formula (VIII) where c is 2+; Y1 and Y4 are each O; Y2, Y3, Y5, and Y6 are each S; and R1, R2, R3, R4, R5, and R7 are each hydrogen, except that in the above structure R6 is hydrogen, whereas in instant Formula (VIII), R6 is chosen from a group that doesn’t include hydrogen.  The cryptand ligand of Allen may further comprise a SCN (a cyano) group. 
Allen fails to teach an embodiment of the above compounds where R6 falls under the scope of the present claims. 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made, in the course of optimizing the compounds of Allen for MRI contrast agent, to substitute a hydrogen on the phenyl ring for a SCN group.  The rationale for this is that Allen teaches that the cryptand ligand may further comprise a SCN group, and modifying the phenyl ring with a SCN group, will produce a compound that has utility to act as an MRI contrast agent.




Allowable Subject Matter
Claims 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


March 25, 2021